                                          Case 4:14-cr-00030-JST Document 332 Filed 07/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,                         Case No. 14-cr-00030-JST-1
                                                       Plaintiff,
                                   8
                                                                                          JUDGMENT FOR 28 U.S.C. § 2255
                                   9            v.                                        PROCEEDINGS

                                  10    MARCUS BELTON,                                    Re: ECF No. 316
                                                       Defendant/Movant.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Order signed on September 26, 2019 denying the motion to vacate, set

                                  14   aside or correct the sentence pursuant to 28 U.S.C. § 2255, see ECF No. 316, and the July 16,

                                  15   2020 order vacating the judgment originally issued on October 4, 2019, see ECF Nos. 317, 331,

                                  16   judgment is reentered in favor of the government and against defendant/movant.

                                  17          Defendant/movant shall obtain no relief by way of the Section 2255 motion.

                                  18          IT IS SO ORDERED AND ADJUDGED.

                                  19   Dated: July 16, 2020

                                  20
                                                                                       ________________________
                                  21                                                   JON S. TIGAR
                                                                                       United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
